DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 16/654,390, application filed on 10/16/2019.  Claims 1-16 are currently pending in this application. 

Priority
3.            Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
4.            The information disclosure statement (IDS) submitted on 10/16/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
5.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Smith et al. (US PG Pub No. 2019/0302764).

7.          With respect to claim 1, Smith teaches:
A vehicle connected to a building (automated docking and undocking of a truck and trailer to a building, paragraph [0008], [0188]), comprising:
a door configured to connect an indoor space of the vehicle and an indoor space of the building to each other as one space when the vehicle is connected to an entrance of the building in a state in which the door is open (see opening doors, unlatches/opens doors, secures them with a latch, securing truck/trailer to building, Abstract, paragraphs [0008], [0188]; see doors of truck/trailer open to building complex, facility for docking truck/trailer, paragraph [01888]);
a vehicle energy storage unit configured to supply driving energy of the vehicle (see dock-mounted safety system, charging batteries to supply power to truck/trailer, paragraph [0014]);
a vehicle energy connection unit electrically connected to an energy supply unit of the building and configured to exchange energy between the building and the vehicle energy storage unit (manually plugging into a port for charging, or wireless charging, paragraph [0289]);
a data connection unit connected to a communication unit of the building and configured to transmit and receive data to and from the building (see communication between processor, server, door station for unlatching rear doors of trailer, maintains doors at open position and dock, paragraph [0013], [0014]; [0272]); and
(see system controller, paragraph [0042]; see opening doors, unlatches/opens doors, secures them with a latch, securing truck/trailer to building, Abstract, paragraphs [0008], [0188]; see doors of truck/trailer open to building complex, facility for docking truck/trailer, paragraph [01888]).

8.          With respect to claim 2, Smith teaches:
 wherein the vehicle energy storage unit is a high-voltage battery module installed in the vehicle (charging batteries on the truck/trailer, paragraph [0014], [0022], [0193]).

9.          With respect to claim 3, Smith teaches:
wherein the vehicle energy connection unit is a power connector or a wireless power transceiver module (manually plugging into a port for charging, or wireless charging, paragraph [0289]).

10.          With respect to claim 4, Smith teaches:
wherein the vehicle energy connection unit is a power connector coupled to a connector module of the building disposed at a lateral side of the building that the vehicle faces (manually plugging into a port for charging, or wireless charging, paragraph [0289]).

Smith teaches:
wherein the vehicle energy connection units are arranged at opposite lateral sides of the vehicle, a vehicle energy connection unit at one lateral side is electrically connected to the energy supply unit of the building, and a vehicle energy connection unit at a remaining lateral side is electrically connected to another vehicle to exchange energy between the other vehicle and the energy supply unit of the building (dock-mounted safety system, charging batteries to supply power to truck/trailer, paragraph [0014]).

12.          With respect to claim 6, Smith teaches:
wherein the vehicle energy connection unit is a wireless power transceiver module arranged on an underside of the vehicle, a lateral side of the vehicle that the building faces, or a roof of the vehicle (manually plugging into a port for charging, or wireless charging, paragraph [0289]).

13.          With respect to claim 7, Smith teaches:
wherein the data connection unit is connected to the vehicle controller and is a data connector or a wireless communication module (system controller, paragraph [0042]; see opening doors, unlatches/opens doors, secures them with a latch, securing truck/trailer to building, Abstract, paragraphs [0008], [0188]; see doors of truck/trailer open to building complex, facility for docking truck/trailer, paragraph [01888]).

14.          With respect to claim 8, Smith teaches:
wherein the data connection unit is a data connector coupled to a connector module of the building disposed at a lateral side of the building that the vehicle faces (system controller, paragraph [0042]; see opening doors, unlatches/opens doors, secures them with a latch, securing truck/trailer to building, Abstract, paragraphs [0008], [0188]; see doors of truck/trailer open to building complex, facility for docking truck/trailer, paragraph [01888]).

15.          With respect to claim 9, Smith teaches:
(system controller, paragraph [0042]; see opening doors, unlatches/opens doors, secures them with a latch, securing truck/trailer to building, Abstract, paragraphs [0008], [0188]; see doors of truck/trailer open to building complex, facility for docking truck/trailer, paragraph [01888]).

16.          With respect to claim 10, Smith teaches:
wherein, when the access level is level 2, the vehicle controller executes the connection mode and the energy mode, when the access level is level 3, the vehicle controller executes the connection mode, and when the access level is level 4, the vehicle controller executes the energy mode (system controller, paragraph [0042]; see opening doors, unlatches/opens doors, secures them with a latch, securing truck/trailer to building, Abstract, paragraphs [0008], [0188]; see doors of truck/trailer open to building complex, facility for docking truck/trailer, paragraph [01888]).

17.          With respect to claim 11, Smith teaches:
wherein, when the vehicle controller is in the energy mode, the vehicle energy storage unit is charged with energy from the energy supply unit of the building through the vehicle energy connection unit (system controller, paragraph [0042]; see opening doors, unlatches/opens doors, secures them with a latch, securing truck/trailer to building, Abstract, paragraphs [0008], [0188]; see doors of truck/trailer open to building complex, facility for docking truck/trailer, paragraph [01888]).

18.          With respect to claim 12, Smith teaches:
wherein, when the vehicle controller is in the energy mode, if a supply capability of the energy supply unit of the building is equal to or less than a predetermined reference and an amount of energy stored in the vehicle energy storage unit is equal to or greater than a predetermined reference, the vehicle energy storage unit supplies energy to the energy supply unit of the building through the vehicle energy connection unit (system controller, paragraph [0042]; see opening doors, unlatches/opens doors, secures them with a latch, securing truck/trailer to building, Abstract, paragraphs [0008], [0188]; see doors of truck/trailer open to building complex, facility for docking truck/trailer, paragraph [01888]).

Smith teaches:
wherein, when the vehicle controller is in the energy mode, if a supply capability of the energy supply unit of the building is equal to or less than a predetermined reference, an energy consumption of the building is equal to or less than a predetermined reference, and an amount of energy stored in the vehicle energy storage unit is equal to or greater than a predetermined reference, the vehicle energy storage unit supplies energy to the energy supply unit of the building through the vehicle energy connection unit (system controller, paragraph [0042]; see opening doors, unlatches/opens doors, secures them with a latch, securing truck/trailer to building, Abstract, paragraphs [0008], [0188]; see doors of truck/trailer open to building complex, facility for docking truck/trailer, paragraph [01888]).

20.          With respect to claim 14, Smith teaches:
A vehicle-building connection system (automated docking and undocking of a truck and trailer to a building, paragraph [0008], [0188]), comprising:
a building entrance configured to connect an indoor space of a vehicle and an indoor space of a building to each other as one space when the building entrance is connected to a vehicle door in a state in which the building entrance is open (see opening doors, unlatches/opens doors, secures them with a latch, securing truck/trailer to building, Abstract, paragraphs [0008], [0188]; see doors of truck/trailer open to building complex, facility for docking truck/trailer, paragraph [01888]);
a building energy connection unit located in the building and connected to a vehicle energy connection unit of the vehicle to exchange energy with a vehicle energy storage unit (see dock-mounted safety system, charging batteries to supply power to truck/trailer, paragraph [0014]);
(see communication between processor, server, door station for unlatching rear doors of trailer, maintains doors at open position and dock, paragraph [0013], [0014]; [0272]); and
a building controller configured to control the building entrance according to an access level of the vehicle and to execute any one or more of a connection mode of connecting the building entrance to the door of the vehicle (see system controller, paragraph [0042]; see opening doors, unlatches/opens doors, secures them with a latch, securing truck/trailer to building, Abstract, paragraphs [0008], [0188]; see doors of truck/trailer open to building complex, facility for docking truck/trailer, paragraph [01888]), 
an energy mode of exchanging energy between the building and the vehicle energy storage unit through the building energy connection unit, or a data mode of transmitting and receiving data to and from the vehicle through the building communication unit (see system controller, paragraph [0042]; see opening doors, unlatches/opens doors, secures them with a latch, securing truck/trailer to building, Abstract, paragraphs [0008], [0188]; see doors of truck/trailer open to building complex, facility for docking truck/trailer, paragraph [01888]).

21.          With respect to claim 15, Smith teaches:
a parking space located next to the building for the vehicle (see truck/trailer parked at dock, Figure 75).

Smith teaches:
wherein the building energy connection unit is a wireless power transceiver module and is arranged at a lateral side of the building that the vehicle faces or on a floor of the parking space or is located on a ceiling of the parking space to face a roof of the vehicle (manually plugging into a port for charging, or wireless charging, paragraph [0289]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851